


110 HRES 663 EH: Supporting the goals and ideals of Veterans

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 663
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Supporting the goals and ideals of Veterans
		  of Foreign Wars Day.
	
	
		Whereas veterans of the Spanish-American War and
			 Philippine Insurrection, the Nation’s first major foreign conflicts, faced
			 hardships to include a complete lack of medical care and pensions upon
			 discharge from the service;
		Whereas on September 29, 1899 the American Veterans of
			 Foreign Service and in December 1899, the National Society of the Army of the
			 Philippines, were established to advocate for the rights and benefits then
			 denied to veterans of the Spanish-American War and Philippine
			 Insurrection;
		Whereas, in subsequent years, membership in these and
			 other veterans organizations continued to grow;
		Whereas these veterans organizations, recognizing their
			 common goals and the importance of unity, merged to form the present-day
			 Veterans of Foreign Wars of the United States in 1914;
		Whereas membership in the Veterans of Foreign Wars
			 continued to grow and reached nearly 200,000 in 1936 when the organization
			 received its Congressional Charter;
		Whereas the 2.3 million members of the Veterans of Foreign
			 Wars and Ladies Auxiliary remain committed to the organization’s mission of
			 “ensuring rights, remembering sacrifices, promoting patriotism, performing
			 community services, and advocating for a strong national defense”;
		Whereas the organization continues this honorable mission
			 by effectively advocating for our Nation’s veterans, to include helping
			 establish the present-day Department of Veterans Affairs, creating the
			 Montgomery G.I. Bill, developing the national cemetery system, and assisting
			 combat wounded veterans receive compensation for their injuries; and
		Whereas the members of the Veterans of Foreign Wars
			 celebrate the organization’s establishment and achievements on September 29th
			 while carrying on the vital mission of their predecessors: Now, therefore, be
			 it
		
	
		That the House of Representatives supports
			 the goals and ideals of Veterans of Foreign Wars Day.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
